Per Curiam.  Evidence : Damages: Breach of contract. The court did not err in excluding the testimony of Phillips; but error was committed in giving instruction No. 1, asked by plaintiff and amended by the court. The rule in cases of this kind is that plaintiff, if he prove the existence of a contract for a specific sum, for the performance of specific work, is entitled for. the breach thereof by his employer to damages equal to the difference between the cost of the work and the price to be paid for it; the cost being the market value of the material on hand and the amount that would have been paid for labor and material in completing the contract, and the value to him of his own time that would have been consumed in completing the contract. Gardenhire v. Smith, 39 Ark., 280; Brodie v. Watkins, 33 ib., 545. The value of the time is what he gained or might have gained by the saving of his time not employed in completing the contract. Reverse and remand for further proceedings.